DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant implies that the claim is rejected based on Salsman merely teaching “the appearance of an icon on a screen.”  However, this ignores the substantial portions of Salsman that are cited and described in the rejection and mapped to the actual limitations. Salsman performs several steps to cause a cursor on the screen to follow the motion of a pointing device, and applicant’s claim language is broad enough to read on the analogous recited steps as detailed below.
	Applicant also argues that the Office Action “creates a problem in the primary reference, Salsman, in order to solve the problem by incorporating the secondary reference, Song, which did not exist in the primary reference.”  There is no need for a “problem” to exist in the primary reference in a 103 rejection; thus there was no need for the examiner to invent one.  The primary reference Salsman simply lacks the haptic feedback limitation. The motivation to combine properly arises from the benefits of the teaching of the secondary reference, namely user awareness given low visibility or unintentional movement.  A skilled artisan would only need to recognize the feasibility of modifying the primary reference to incorporate those teachings and thereby realize the benefit. As explained in the rejection, this condition is met.  The fact that Salsman also teaches calibration for accuracy does not negate the elements of the 103 rejection. 
	The new subject matter is addressed below using a new reference, which was necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-10, 12-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Salsman et al., US 7,796,116 in view of Song, US 2014/0317554 and Gritton et al., US 2011/0216087.

Regarding claims 1, 7, and 13, Salsman teaches a system for creating a new video feed having an electronic pointer to be displayed on a viewing device, the system comprising:
a calibration unit configured to determine one or more gestures by continuously calculating one or more positions associated with the electronic pointer based on position data generated by movement and position sensors of a wireless pointing device, wherein the one or more positions indicate a relative position of the wireless pointing device to a viewing device wherein a gesture of the one or more gestures is associated with an operational command [gesture is moving the wireless pointing device; command is to move the cursor; camera on wireless device is a sensor that generates position data (by sensing the position of markers in an image; while further calculations are performed, the underlying data is sensed and transmitted by camera 505, Fig. 5A, 11, cols. 4-5, ll. 42-32; also see Fig. 5, col. 4, 46-49; col. 7, 33-38; col. 8, 30-42; a pixelated sensor is an array of (a plurality of) sensors, Fig. 6A, 11, 13A, 13B, col. 6, 50-52]; and
a video feed generator configured to render, based on the relative position of the wireless pointing device to the viewing device, the electronic pointer in an original video feed received from a video source to create a new integrated video feed wherein the electronic pointer is positioned at one or more display locations in the integrated new video feed, wherein the one or more display locations correspond to the one or more positions associated with the electronic pointer [gesture is moving the wireless pointing device; command is to move the cursor; processor 507 renders an cursor at pointing location, in effect creating a new video feed that includes/integrates the cursor, and transmits to viewing device/display 500, Figs. 5A, 11, cols. 4-5, ll. 42-48; col. 7, 33-38; col. 8, 30-56]; and
a video feed display controller configured to provide the created new integrated video feed to the viewing device to be displayed on a screen thereon, such that the viewing device does not separately generate an electronic pointer to be displayed thereon [processor 507 controls the presentation of cursor, i.e. generates an integrated feed to be displayed on display 500.  The display (viewing device) does not itself generate the cursor, Fig. 5A, col. 4-5, ll. 42-46-58 et seq.; col. 8, 30-42].
Salsman is silent on haptic feedback. Song teaches a method of controlling a display interface wherein the calibration unit is further configured to cause, based on executing an operational command [e.g. a purchase], a haptic feedback [vibration in response to moving the cursor/pointer, either at speed or across interface borders, Figs. 3, 4, 5A, 8, paras. 21, 22, 31, 32, 125, 125, 148, 210, 214].  At the time of invention, it would have been obvious for one skilled in the art to combine the references, using haptic feedback so the user is aware of cursor motion even when it is difficult to see or in the case of unintentional movement that moves the cursor to an incorrect selection.  Viewers can more efficiently navigate on-screen interfaces given additional feedback.
The above references are silent on a purchase command based on a gesture. Gritton teaches a system for interacting with a video screen wherein a gesture is associated with a purchase command [pointing device, i.e. gesture, can be used to buy identified objects, 6, 7a, 9, paras. 43, 45, 59, 74, 75, 78, 79].  At the time of invention, it would have been obvious to one skilled in the art to combine the references, so that users do not need to interrupt content by using a menu or text entry to purchase or get more information about depicted objects. Pointing is an intuitive and convenient way to indicate objects while content is being displayed.

Regarding claims 2 and 8 and 14, Salsman teaches a system and method further comprising a receiver coupled to the calibration unit and configured to continuously receive the position data from the movement and position sensors [e.g. sensor pixel array, Fig. 6A, 11,13A, 13B, col. 6, 50-52] wireless pointing device [wireless receiver 507 receives position data generated by sensors, Fig. 5A; cols. 4-5, ll. 42-32; col. 8, 30-42].

Regarding claims 3 and 9 and 15, Salsman teaches a system and method wherein the video feed display controller comprises a transmitter configured to transmit feedback data to the wireless pointing device, in which the feedback data is generated in response to the position data [the display of the video including the pointer is visual feedback that is detected by the camera and used to generate pointer location, col. Fig. 13; Figs. 6a-d; col. 5, 35-40; col. 7, 33-38; col. 8, 30-42].
Song teaches a control system wherein haptic feedback data is associated with the feedback data [Figs. 3, 4, 5A, 8, paras. 21, 22, 31, 32, 125, 125, 148, 210, 214].

Regarding claims 4 and 10 and 16, Salsman teaches a system and method further comprising a feedback loop configured to adjust the display locations of the electronic pointer in the new integrated video feed in response to the position data continuously received from the movement and position sensors of the wireless pointing device [camera on handheld device detects image position from visual feedback, i.e. the display of the pointer, and generates/adjusts pointer location accordingly, Fig. 13; Figs. 6a-d; col. 5, 35-40; col. 7, 33-38; col. 8, 30-42].

Regarding claims 6 and 12 and 18, Salsman teaches a system and method wherein the position data is measured by at least one of an accelerometer, a gyroscope, a magnetometer, an optical sensor [1103, Fig. 11; Fig. 6A, 13A, 13B, col. 6, 50-52], and an inertial tracker.

19. Gritton teaches the method of claim 1 wherein the purchase command is configured to execute a transaction [buying the object, paras. 74, 78].


Claims 5 and 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salsman and Song and Gritton as cited above in view of Sakai et al., US 2007/0229465.  Salsman teaches position sensing as cited above, but is silent on using a touch screen device. Sakai teaches am interactive TV remote control wherein position data is determined by a user's input on a touch screen and in conjunction with the movement and position sensors of the wireless pointing device [Fig. 6, paras. 47, 48]. It would have been obvious at the time of invention to one skilled in the art to modify Salsman et al. to enable touch-screen control of the cursor, providing an input method that is more tactile and may be more accurate or at least easier for some users than a free moving remote control.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salsman, Song and Gritton as cited above in view of Andrews II et al., US 2009/0276805.  The above references are silent on a purchase confirmation. Andrews teaches a system for shopping via video content wherein the new integrated video feed comprises a purchase confirmation [purchase confirmation screen, paras. 12-15].  It would have been obvious to one skilled in the art at the time of invention to modify the above combination to incorporate a confirmation screen to give users a chance to cancel or confirm their desired transaction, thereby avoiding frustration from unintended purchases and having to process refunds/returns as little as possible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424